OPINION OF THE COURT
Memorandum.
The order of the Appellate Division- should be affirmed.
We agree with that court, and for the reasons stated in its memorandum decision (70 AD2d 890), that the October 15,1976 amendment of the wiretap warrant to cover bribe-related conversations was not obtained “as soon as practicable” as required by the statute (CPL 700.65, subd 4). Accordingly, evidence seized pursuant to . that amendment was properly suppressed.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.